Title: To Thomas Jefferson from Henry Dearborn, 29 December 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Decemr. 29th. 1807—
                        
                        In the event of a War, such as we now contemplate, tallents will be demanded for the place I now hold, of a
                            grade superior to any I have ever laid claim to, and under such impressions, Justice to yourself, to our Country, and to
                            my own charactor requires this candid declaration, accompanied with a request for permission to retire, and give place to
                            such arrangements as you may Judge most usefull.—In time of peace, a tolerable portion of common understanding with some
                            practical knowledge and pure intentions, may be sufficient qualifications for the ordinery duties of the office you have
                            been pleased to place me in; and I have the satisfaction of believing that my efforts in the performence of my official
                            duties, have been as acceptable as I had any reason to expect.—my desire to retreat, is not from an unwillingness to
                            encounter partial censure, or that responsibility which necessarily attaches to the ordinary duties of the office, but
                            from a conviction of my deficiency in those peculier qualifications that will, in the event of War, be required. Although
                            I can readily percieve the delicacy of a retreat at this time, I also appreciate the difference between a voluntery
                            retreat previous to the actual commencment of hostilities, and a subsiquent one from necessaty.—The gratefull feelings
                            inspired by your friendship and continued favours, will I trust remain engraven on my heart to the latest period of my
                            existence, and whatever may be my situation hereafter in life, I shall injoy the pleasure of reflecting with peculiar satisfaction, on having shared in your friendship, and of having
                            been so associated with you for a time, as to partake in a small degree of the honour that posterity will bestow on your
                            virtues, and the meritorious and important services you have rendered your Country.—If however Sir, it should be your
                            desire that I should continue to perform the duties of the office until towards the close of the present Session of
                            Congress, I shall from a sence of duty as well as from inclination, comply with your wishes as far as my abilities will
                            admit. 
                  with sentiments of the highest esteem and most sincere respect, I am Sir Your Gratefull Humbl. Servt.
                        
                            H Dearborn
                            
                        
                    